
	
		II
		Calendar No. 464
		111th CONGRESS
		2d Session
		S. 3606
		[Report No.
		  111–221]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 15, 2010
			Mr. Kohl, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for Agriculture,
		  Rural Development, Food and Drug Administration, and Related Agencies programs
		  for the fiscal year ending September 30, 2011, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Agriculture,
			 Rural Development, Food and Drug Administration, and Related Agencies programs
			 for the fiscal year ending September 30, 2011, and for other purposes,
			 namely:
		I
			AGRICULTURAL
		  PROGRAMS
			Production, Processing and
		  Marketing
			Office of the SecretaryFor necessary expenses of the Office of the
		  Secretary of Agriculture, $5,338,000: 
		  Provided, That not to exceed
		  $11,000 of this amount shall be available for
		  official reception and representation expenses, not otherwise provided for, as
		  determined by the Secretary.
			Office of tribal relationsFor necessary expenses of the Office of
		  Tribal Relations, $1,010,000, to support
		  communication and consultation activities with Federally Recognized Tribes, as
		  well as other requirements established by
		  law.
			HEALTHY FOOD FINANCING
		  INITIATIVEFor necessary
		  expenses of the Secretary to carry out demonstration projects to increase
		  access to healthy foods through retail outlets in predominantly rural areas,
		  $15,000,000, to remain available until September
		  30, 2012, which the Secretary may use for the cost of grants (including for
		  technical assistance), loans, and loan guarantees; and may use, not to exceed
		  $400,000, for the Federal administrative costs
		  of carrying out and evaluating such demonstration projects: 
		  Provided, That in addition, to
		  further enable the Secretary to carry out such demonstration projects, the
		  Secretary may also reserve a total, in aggregate, of up to
		  $15,000,000 of the funds made available in this
		  or any other Act for programs currently administered by the Secretary and
		  described in section 379E and paragraphs (1) and (3) of section 381E(d)(1)of
		  the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s and 2009d(d)(1)
		  and (3)); 7 U.S.C. 1932 note; and section 6 of the Farmer-to-Consumer Direct
		  Marketing Act of 1976 (7 U.S.C. 3005): 
		  Provided further, That
		  the Secretary, under the prior proviso, may reserve not more than 10 percent of
		  the funding available for a specific program activity for the programs
		  specified therein: 
		  Provided further, That
		  the Secretary, to carry out such demonstration projects, may use one or more
		  consolidated solicitation and application processes: 
		  Provided further, That
		  any funds provided for under this heading for such demonstration projects shall
		  be in addition to any other funds that the Secretary may use for carrying out
		  such projects: 
		  Provided further, That
		  no funds made available under this heading shall be derived from amounts that
		  were designated by the Congress as an emergency requirement pursuant to the
		  Concurrent Resolution on the Budget or the Balanced Budget and Emergency
		  Deficit Control Act of 1985, as amended.
			Executive
		  Operations
			Office of the chief economistFor necessary expenses of the Office of the
		  Chief Economist,
		  $13,100,000.
			National appeals divisionFor necessary expenses of the National
		  Appeals Division,
		  $15,424,000.
			Office of budget and program
		  analysisFor necessary
		  expenses of the Office of Budget and Program Analysis,
		  $9,547,000.
			Office of homeland securityFor necessary expenses of the Office of
		  Homeland Security,
		  $1,876,000.
			Office of advocacy and
		  outreachFor necessary
		  expenses of the Office of Advocacy and Outreach,
		  $1,709,000.
			Office of the Chief Information
		  OfficerFor necessary expenses
		  of the Office of the Chief Information Officer,
		  $63,719,000.
			Office of the Chief Financial
		  OfficerFor necessary expenses
		  of the Office of the Chief Financial Officer,
		  $6,632,000: 
		  Provided, That no funds made
		  available by this appropriation may be obligated for FAIR Act or Circular A–76
		  activities until the Secretary has submitted to the Committees on
		  Appropriations of both Houses of Congress and the Committee on Oversight and
		  Government Reform of the House of Representatives a report on the Department's
		  contracting out policies, including agency budgets for contracting
		  out.
			Office of the assistant secretary for civil
		  rightsFor necessary expenses
		  of the Office of the Assistant Secretary for Civil Rights,
		  $907,000.
			Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $24,133,000.
			Office of the assistant secretary for
		  administrationFor necessary
		  expenses of the Office of the Assistant Secretary for Administration,
		  $814,000.
			Agriculture buildings and facilities and
		  rental payments
			(INCLUDING TRANSFERS OF
		  FUNDS)For payment of space
		  rental and related costs pursuant to Public Law 92–313, including authorities
		  pursuant to the 1984 delegation of authority from the Administrator of General
		  Services to the Department of Agriculture under 40 U.S.C. 486, for programs and
		  activities of the Department which are included in this Act, and for
		  alterations and other actions needed for the Department and its agencies to
		  consolidate unneeded space into configurations suitable for release to the
		  Administrator of General Services, and for the operation, maintenance,
		  improvement, and repair of Agriculture buildings and facilities, and for
		  related costs, $269,191,000, to remain available
		  until expended, of which $178,470,000 shall be
		  available for payments to the General Services Administration for rent; of
		  which $13,800,000 for payment to the Department
		  of Homeland Security for building security activities; and of which
		  $76,921,000 for buildings operations and
		  maintenance expenses: 
		  Provided, That the Secretary is
		  authorized to transfer funds from a Departmental agency to this account to
		  recover the full cost of the space and security expenses of that agency that
		  are funded by this account when the actual costs exceed the agency estimate
		  which will be available for the activities and payments described
		  herein.
			Hazardous materials
		  management
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses
		  of the Department of Agriculture, to comply with the Comprehensive
		  Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
		  seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.),
		  $5,139,000, to remain available until expended: 
		  Provided, That appropriations and
		  funds available herein to the Department for Hazardous Materials Management may
		  be transferred to any agency of the Department for its use in meeting all
		  requirements pursuant to the above Acts on Federal and non-Federal
		  lands.
			Departmental
		  administration
			(INCLUDING TRANSFERS OF
		  FUNDS)For Departmental
		  Administration, $28,706,000, to provide for
		  necessary expenses for management support services to offices of the Department
		  and for general administration, security, repairs and alterations, and other
		  miscellaneous supplies and expenses not otherwise provided for and necessary
		  for the practical and efficient work of the Department: 
		  Provided, That this appropriation
		  shall be reimbursed from applicable appropriations in this Act for travel
		  expenses incident to the holding of hearings as required by 5 U.S.C.
		  551–558.
			Office of the assistant secretary for
		  congressional relations
			(INCLUDING TRANSFERS OF
		  FUNDS)
			For necessary expenses of the Office of the
		  Assistant Secretary for Congressional Relations to carry out the programs
		  funded by this Act, including programs involving intergovernmental affairs and
		  liaison within the executive branch, $4,008,000:
		  
		  Provided, That these funds may be
		  transferred to agencies of the Department of Agriculture funded by this Act to
		  maintain personnel at the agency level: Provided
			 further, That no funds made available by this appropriation
		  may be obligated after 30 days from the date of enactment of this Act, unless
		  the Secretary has notified the Committees on Appropriations of both Houses of
		  Congress on the allocation of these funds by USDA agency: Provided further, That no other funds
		  appropriated to the Department by this Act shall be available to the Department
		  for support of activities of congressional
		  relations.
			Office of communicationsFor necessary expenses of the Office of
		  Communications,
		  $9,839,000.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, including employment pursuant to the Inspector General Act
		  of 1978, $89,744,000, including such sums as may
		  be necessary for contracting and other arrangements with public agencies and
		  private persons pursuant to section 6(a)(9) of the Inspector General Act of
		  1978, and including not to exceed $125,000 for
		  certain confidential operational expenses, including the payment of informants,
		  to be expended under the direction of the Inspector General pursuant to Public
		  Law 95–452 and section 1337 of Public Law
		  97–98.
			Office of the general counselFor necessary expenses of the Office of the
		  General Counsel,
		  $44,104,000.
			Office of the under secretary for research,
		  education and economicsFor
		  necessary expenses of the Office of the Under Secretary for Research, Education
		  and Economics,
		  $904,000.
			Economic research serviceFor necessary expenses of the Economic
		  Research Service,
		  $83,671,000.
			National agricultural statistics
		  serviceFor necessary expenses
		  of the National Agricultural Statistics Service,
		  $163,721,000, of which up to
		  $33,494,000 shall be available until expended
		  for the Census of Agriculture.
			Agricultural research
		  service
			SALARIES AND EXPENSESFor necessary expenses of the Agricultural
		  Research Service and for acquisition of lands by donation, exchange, or
		  purchase at a nominal cost not to exceed $100,
		  and for land exchanges where the lands exchanged shall be of equal value or
		  shall be equalized by a payment of money to the grantor which shall not exceed
		  25 percent of the total value of the land or interests transferred out of
		  Federal ownership, $1,216,825,000: 
		  Provided, That appropriations
		  hereunder shall be available for the operation and maintenance of aircraft and
		  the purchase of not to exceed one for replacement only: Provided further, That appropriations
		  hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction,
		  alteration, and repair of buildings and improvements, but unless otherwise
		  provided, the cost of constructing any one building shall not exceed
		  $375,000, except for headhouses or greenhouses
		  which shall each be limited to $1,200,000, and
		  except for 10 buildings to be constructed or improved at a cost not to exceed
		  $750,000 each, and the cost of altering any one
		  building during the fiscal year shall not exceed 10 percent of the current
		  replacement value of the building or $375,000,
		  whichever is greater: Provided
			 further, That the limitations on alterations contained in
		  this Act shall not apply to modernization or replacement of existing facilities
		  at Beltsville, Maryland: Provided
			 further, That the foregoing limitations shall not apply to
		  the purchase of land from the Maine Farmland Trust, Unity, Maine; for the
		  purpose of establishing an organic agricultural research program: Provided further, That appropriations
		  hereunder shall be available for granting easements at the Beltsville
		  Agricultural Research Center: Provided
			 further, That the foregoing limitations shall not apply to
		  replacement of buildings needed to carry out the Act of April 24, 1948 (21
		  U.S.C. 113a): Provided
			 further, That funds may be received from any State, other
		  political subdivision, organization, or individual for the purpose of
		  establishing or operating any research facility or research project of the
		  Agricultural Research Service, as authorized by
		  law.
			Buildings and facilitiesFor acquisition of land, construction,
		  repair, improvement, extension, alteration, and purchase of fixed equipment or
		  facilities as necessary to carry out the agricultural research programs of the
		  Department of Agriculture, where not otherwise provided,
		  $44,000,000, to remain available until
		  expended.
			National Institute of Food and
		  Agriculture
			Research and Education
		  ActivitiesFor payments to
		  agricultural experiment stations, for cooperative forestry and other research,
		  for facilities, and for other expenses,
		  $780,720,000, as follows: to carry out the
		  provisions of the Hatch Act of 1887 (7 U.S.C. 361a–i),
		  $215,000,000; for grants for cooperative
		  forestry research (16 U.S.C. 582a through a–7),
		  $29,000,000; for payments to eligible
		  institutions (7 U.S.C. 3222), $48,500,000,
		  provided that each institution receives no less than
		  $1,000,000; for special grants (7 U.S.C.
		  450i(c)), $49,686,000; for competitive grants on
		  improved pest control (7 U.S.C. 450i(c)),
		  $16,185,000; for competitive grants (7 U.S.C.
		  450(i)(b)), $310,074,000, to remain available
		  until expended; for the support of animal health and disease programs (7 U.S.C.
		  3195), $2,950,000; for supplemental and
		  alternative crops and products (7 U.S.C. 3319d),
		  $835,000; for grants for research pursuant to
		  the Critical Agricultural Materials Act (7 U.S.C. 178 et seq.),
		  $1,083,000, to remain available until expended;
		  for the 1994 research grants program for 1994 institutions pursuant to section
		  536 of Public Law 103–382 (7 U.S.C. 301 note),
		  $1,805,000, to remain available until expended;
		  for rangeland research grants (7 U.S.C. 3333),
		  $983,000; for higher education graduate
		  fellowship grants (7 U.S.C. 3152(b)(6)),
		  $3,859,000, to remain available until expended
		  (7 U.S.C. 2209b); for a program pursuant to section 1415A of the National
		  Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
		  3151a), $5,000,000, to remain available until
		  expended; for higher education challenge grants (7 U.S.C. 3152(b)(1)),
		  $5,654,000; for a higher education multicultural
		  scholars program (7 U.S.C. 3152(b)(5)),
		  $1,241,000, to remain available until expended
		  (7 U.S.C. 2209b); for an education grants program for Hispanic-serving
		  Institutions (7 U.S.C. 3241), $9,237,000; for
		  competitive grants for the purpose of carrying out all provisions of 7 U.S.C.
		  3156 to individual eligible institutions or consortia of eligible institutions
		  in Alaska and in Hawaii, with funds awarded equally to each of the States of
		  Alaska and Hawaii, $3,200,000; for a secondary
		  agriculture education program and 2-year post-secondary education, (7 U.S.C.
		  3152(j)), $983,000; for aquaculture grants (7
		  U.S.C. 3322), $3,928,000; for sustainable
		  agriculture research and education (7 U.S.C. 5811),
		  $15,000,000; for a program of capacity building
		  grants (7 U.S.C. 3152(b)(4)) to institutions eligible to receive funds under 7
		  U.S.C. 3221 and 3222, $18,250,000, to remain
		  available until expended (7 U.S.C. 2209b); for payments to the 1994
		  Institutions pursuant to section 534(a)(1) of Public Law 103–382,
		  $3,342,000; for resident instruction grants for
		  insular areas under section 1491 of the National Agricultural Research,
		  Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363),
		  $900,000; for distance education grants for
		  insular areas under section 1490 of the National Agricultural Research,
		  Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362),
		  $750,000; for a new era rural technology program
		  pursuant to section 1473E of the National Agricultural Research, Extension, and
		  Teaching Policy Act of 1977 (7 U.S.C. 3319e),
		  $875,000; for a competitive grants program for
		  farm business management and benchmarking (7 U.S.C. 5925f),
		  $1,500,000; for a competitive grants program
		  regarding biobased energy (7 U.S.C. 8114),
		  $2,250,000; and for necessary expenses of
		  Research and Education Activities, $28,650,000,
		  of which $2,704,000 for the Research, Education,
		  and Economics Information System and $2,136,000
		  for the Electronic Grants Information System, are to remain available until
		  expended.
			Native American Institutions Endowment
		  FundFor the Native American
		  Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301
		  note), $11,880,000, to remain available until
		  expended.
			Hispanic-Serving Agricultural Colleges and
		  Universities Endowment FundFor the Hispanic-Serving Agricultural
		  Colleges and Universities Endowment Fund under section 1456 (7 U.S.C. 3243) of
		  the National Agricultural Research, Extension, and Teaching Policy Act of 1977,
		  $10,000,000,to remain available
		  until expended.
			Extension ActivitiesFor payments to States, the District of
		  Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern
		  Marianas, and American Samoa, $491,231,000, as
		  follows: payments for cooperative extension work under the Smith-Lever Act, to
		  be distributed under sections 3(b) and 3(c) of said Act, and under section
		  208(c) of Public Law 93–471, for retirement and employees' compensation costs
		  for extension agents, $297,500,000; payments for
		  extension work at the 1994 Institutions under the Smith-Lever Act (7 U.S.C.
		  343(b)(3)), $5,321,000; payments for the
		  nutrition and family education program for low-income areas under section 3(d)
		  of the Act, $68,070,000; payments for the pest
		  management program under section 3(d) of the Act,
		  $9,938,000; payments for the farm safety program
		  under section 3(d) of the Act, $4,863,000;
		  payments for New Technologies for Ag Extension under section 3(d) of the Act,
		  $1,750,000; payments to upgrade research,
		  extension, and teaching facilities at institutions eligible to receive funds
		  under 7 U.S.C. 3221 and 3222, $19,770,000, to
		  remain available until expended; payments for youth-at-risk programs under
		  section 3(d) of the Smith-Lever Act, $8,412,000;
		  for youth farm safety education and certification extension grants, to be
		  awarded competitively under section 3(d) of the Act,
		  $486,000; payments for carrying out the
		  provisions of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 et
		  seq.), $4,068,000; payments for the federally
		  recognized Tribes Extension Program under section 3(d) of the Smith-Lever Act,
		  $3,500,000; payments for sustainable agriculture
		  programs under section 3(d) of the Act,
		  $5,000,000; payments for rural health and safety
		  education as authorized by section 502(i) of Public Law 92–419 (7 U.S.C.
		  2662(i)), $1,738,000; payments for cooperative
		  extension work by eligible institutions (7 U.S.C. 3221),
		  $42,677,000, provided that each institution
		  receives no less than $1,000,000; for grants to
		  youth organizations pursuant to 7 U.S.C. 7630,
		  $1,000,000; payments to carry out the food
		  animal residue avoidance database program as authorized by 7 U.S.C. 7642,
		  $1,000,000; payments to carry out section
		  1672(e)(49) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
		  U.S.C. 5925), as amended, $400,000; and for
		  necessary expenses of Extension Activities,
		  $15,738,000.
			INTEGRATED ACTIVITIESFor the integrated research, education, and
		  extension grants programs, including necessary administrative expenses,
		  $38,577,000, as follows: for competitive grants
		  programs authorized under section 406 of the Agricultural Research, Extension,
		  and Education Reform Act of 1998 (7 U.S.C. 7626),
		  $20,703,000, including
		  $12,649,000 for the water quality program,
		  $3,054,000 for the methyl bromide transition
		  program, and $5,000,000 for the organic
		  transition program; for a competitive international science and education
		  grants program authorized under section 1459A of the National Agricultural
		  Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b), to
		  remain available until expended, $3,000,000; for
		  grants programs authorized under section 2(c)(1)(B) of Public Law 89–106, as
		  amended, $732,000, to remain available until
		  September 30, 2012, for the critical issues program;
		  $1,312,000 for the regional rural development
		  centers program; for grants authorized under
		  section 1624 (7 U.S.C. 5813),$3,000,000; and
		  $9,830,000 for the Food and Agriculture Defense
		  Initiative authorized under section 1484 of the National Agricultural Research,
		  Extension, and Teaching Policy Act of 1977, to remain available until September
		  30, 2012.
			Office of the under secretary for marketing
		  and regulatory programsFor
		  necessary expenses of the Office of the Under Secretary for Marketing and
		  Regulatory Programs,
		  $904,000.
			Animal and plant health inspection
		  service
			SALARIES AND
		  EXPENSES
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses
		  of the Animal and Plant Health Inspection Service, including up to
		  $30,000 for representation allowances and for
		  expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085),
		  $926,609,000, of which
		  $22,254,000 shall be used for the cotton pests
		  program for cost share purposes or for debt retirement for active eradication
		  zones; of which $900,000 shall be for activities
		  under the authority of the Horse Protection Act of 1970, as amended (15 U.S.C.
		  1831); of which $47,219,000 shall be used to
		  prevent and control avian influenza and shall remain available until expended: 
		  Provided, That
		  $2,085,000 for the control of outbreaks of
		  insects, plant diseases, animal diseases and for control of pest animals and
		  birds (contingency fund) to the extent necessary to meet
		  emergency conditions, $4,474,000 for information
		  technology infrastructure, $63,568,000 for the
		  fruit fly program, $164,949,000for emerging plant pests, cotton
		  pests program, $5,637,000 for the grasshopper
		  and mormon cricket program,
		  $2,215,000for the plum pox program,
		  $3,771,000for the National Veterinary
		  Stockpile, $1,500,000 in the scrapie program for
		  indemnities, $1,000,000 for wildlife services
		  methods development, $1,500,000 of the wildlife
		  services operations program for aviation safety, and
		  $5,060,750 of the screwworm program shall remain
		  available until expended: Provided
			 further, That no funds shall be used to formulate or
		  administer a brucellosis eradication program for the current fiscal year that
		  does not require minimum matching by the States of at least 40 percent: Provided further, That this
		  appropriation shall be available for the operation and maintenance of aircraft
		  and the purchase of not to exceed four, of which two shall be for replacement
		  only: Provided further, That,
		  in addition, in emergencies which threaten any segment of the agricultural
		  production industry of this country, the Secretary may transfer from other
		  appropriations or funds available to the agencies or corporations of the
		  Department such sums as may be deemed necessary, to be available only in such
		  emergencies for the arrest and eradication of contagious or infectious disease
		  or pests of animals, poultry, or plants, and for expenses in accordance with
		  sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and
		  8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and
		  7772), and any unexpended balances of funds transferred for such emergency
		  purposes in the preceding fiscal year shall be merged with such transferred
		  amounts: Provided further,
		  That appropriations hereunder shall be available pursuant to law (7 U.S.C.
		  2250) for the repair and alteration of leased buildings and improvements, but
		  unless otherwise provided the cost of altering any one building during the
		  fiscal year shall not exceed 10 percent of the current replacement value of the
		  building.In fiscal year 2011,
		  the agency is authorized to collect fees to cover the total costs of providing
		  technical assistance, goods, or services requested by States, other political
		  subdivisions, domestic and international organizations, foreign governments, or
		  individuals, provided that such fees are structured such that any entity's
		  liability for such fees is reasonably based on the technical assistance, goods,
		  or services provided to the entity by the agency, and such fees shall be
		  reimbursed to this account, to remain available until expended, without further
		  appropriation, for providing such assistance, goods, or
		  services.
			Buildings and FacilitiesFor plans, construction, repair, preventive
		  maintenance, environmental support, improvement, extension, alteration, and
		  purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and
		  acquisition of land as authorized by 7 U.S.C. 428a,
		  $4,712,000, to remain available until
		  expended.
			Agricultural Marketing
		  Service
			MARKETING SERVICESFor necessary expenses of the Agricultural
		  Marketing Service, $96,955,000: 
		  Provided, That this appropriation
		  shall be available pursuant to law (7 U.S.C. 2250) for the alteration and
		  repair of buildings and improvements, but the cost of altering any one building
		  during the fiscal year shall not exceed 10 percent of the current replacement
		  value of the building.Fees may
		  be collected for the cost of standardization activities, as established by
		  regulation pursuant to law (31 U.S.C. 9701).
			Limitation on Administrative
		  ExpensesNot to exceed
		  $60,947,000 (from fees collected) shall be
		  obligated during the current fiscal year for administrative expenses: 
		  Provided, That if crop size is
		  understated and/or other uncontrollable events occur, the agency may exceed
		  this limitation by up to 10 percent with notification to the Committees on
		  Appropriations of both Houses of Congress.
			Funds for Strengthening Markets, Income,
		  and Supply (Section 32)
			(INCLUDING TRANSFERS OF
		  FUNDS)Funds available under
		  section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only
		  for commodity program expenses as authorized therein, and other related
		  operating expenses, except for: (1) transfers to the Department of Commerce as
		  authorized by the Fish and Wildlife Act of August 8, 1956; (2) transfers
		  otherwise provided in this Act; and (3) not more than
		  $20,283,000 for formulation and administration
		  of marketing agreements and orders pursuant to the Agricultural Marketing
		  Agreement Act of 1937 and the Agricultural Act of
		  1961.
			Payments to States and
		  PossessionsFor payments to
		  departments of agriculture, bureaus and departments of markets, and similar
		  agencies for marketing activities under section 204(b) of the Agricultural
		  Marketing Act of 1946 (7 U.S.C. 1623(b)),
		  $2,484,000.
			Grain Inspection, Packers and Stockyards
		  Administration
			SALARIES AND EXPENSESFor necessary expenses of the Grain
		  Inspection, Packers and Stockyards Administration,
		  $44,192,000: 
		  Provided, That this appropriation
		  shall be available pursuant to law (7 U.S.C. 2250) for the alteration and
		  repair of buildings and improvements, but the cost of altering any one building
		  during the fiscal year shall not exceed 10 percent of the current replacement
		  value of the building.
			Limitation on Inspection and Weighing
		  Services ExpensesNot to
		  exceed $50,000,000 (from fees collected) shall
		  be obligated during the current fiscal year for inspection and weighing
		  services: 
		  Provided, That if grain export
		  activities require additional supervision and oversight, or other
		  uncontrollable factors occur, this limitation may be exceeded by up to 10
		  percent with notification to the Committees on Appropriations of both Houses of
		  Congress.
			Office of the under secretary for food
		  safetyFor necessary expenses
		  of the Office of the Under Secretary for Food Safety,
		  $821,000.
			Food Safety and Inspection
		  ServiceFor necessary expenses
		  to carry out services authorized by the Federal Meat Inspection Act, the
		  Poultry Products Inspection Act, and the Egg Products Inspection Act, including
		  not to exceed $50,000 for representation
		  allowances and for expenses pursuant to section 8 of the Act approved August 3,
		  1956 (7 U.S.C. 1766), $1,047,200,000; and in
		  addition, $1,000,000 may be credited to this
		  account from fees collected for the cost of laboratory accreditation as
		  authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act
		  of 1990 (7 U.S.C. 138f): 
		  Provided, That funds provided for
		  the Public Health Data Communication Infrastructure system and implementation
		  of section 11016 of Public Law 110–246 shall remain available until
		  expended: Provided further,
		  That no fewer than 148 full-time equivalent positions shall be employed during
		  fiscal year 2011 for purposes dedicated solely to inspections and enforcement
		  related to the Humane Methods of Slaughter Act:
			 Provided further, That of the amount available under this
		  heading, $3,000,000 shall be obligated to
		  maintain the Humane Animal Tracking System as part of the Public Health Data
		  Communication Infrastructure System: Provided
			 further, That this appropriation shall be available pursuant
		  to law (7 U.S.C. 2250) for the alteration and repair of buildings and
		  improvements, but the cost of altering any one building during the fiscal year
		  shall not exceed 10 percent of the current replacement value of the
		  building.
			Office of the under secretary for farm and
		  foreign agricultural servicesFor necessary expenses of the Office of the
		  Under Secretary for Farm and Foreign Agricultural Services,
		  $904,000.
			Farm service
		  agency
			SALARIES AND
		  EXPENSES
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses
		  of the Farm Service Agency, $1,343,350,000: 
		  Provided, That the Secretary is
		  authorized to use the services, facilities, and authorities (but not the funds)
		  of the Commodity Credit Corporation to make program payments for all programs
		  administered by the Agency: Provided
			 further, That other funds made available to the Agency for
		  authorized activities may be advanced to and merged with this account: Provided further, That funds made
		  available to county committees shall remain available until
		  expended.
			STATE MEDIATION GRANTSFor grants pursuant to section 502(b) of the
		  Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106),
		  $4,369,000.
			Grassroots source water protection
		  programFor necessary expenses
		  to carry out wellhead or groundwater protection activities under section 1240O
		  of the Food Security Act of 1985 (16 U.S.C. 3839bb–2),
		  $6,000,000, to remain available until
		  expended.
			Dairy Indemnity
		  Program
			(INCLUDING TRANSFER OF FUNDS)For necessary expenses involved in making
		  indemnity payments to dairy farmers and manufacturers of dairy products under a
		  dairy indemnity program, such sums as may be necessary, to remain available
		  until expended: 
		  Provided, That such program is
		  carried out by the Secretary in the same manner as the dairy indemnity program
		  described in the Agriculture, Rural Development, Food and Drug Administration,
		  and Related Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat.
		  1549A–12).
			Agricultural credit insurance fund program
		  account
			(INCLUDING TRANSFERS OF
		  FUNDS)For gross obligations
		  for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922
		  et seq.) and operating (7 U.S.C. 1941 et seq.) loans, Indian tribe land
		  acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), direct
		  and guaranteed conservation loans (7 U.S.C. 1924 et seq.), and Indian highly
		  fractionated land loans (25 U.S.C. 488), to be available from funds in the
		  Agricultural Credit Insurance Fund, as follows: farm ownership loans,
		  $2,150,000,000, of which
		  $1,500,000,000 shall be for unsubsidized
		  guaranteed loans and
		  $650,000,000 shall be for
		  direct loans; operating loans, $3,010,000,000,
		  of which $1,650,000,000 shall be for
		  unsubsidized guaranteed loans, $170,000,000
		  shall be for subsidized guaranteed loans and
		  $1,190,000,000 shall be for direct loans; Indian
		  tribe land acquisition loans, $3,940,000;
		  conservation loans, $150,000,000, of which
		  $75,000,000 shall be for guaranteed loans and
		  $75,000,000 shall be for direct loans; Indian
		  highly fractionated land loans, $10,000,000; and
		  for boll weevil eradication program loans,
		  $100,000,000: 
		  Provided, That the Secretary shall
		  deem the pink bollworm to be a boll weevil for the purpose of boll weevil
		  eradication program loans.
			For the cost of direct and guaranteed loans,
		  including the cost of modifying loans as defined in section 502 of the
		  Congressional Budget Act of 1974, as follows: farm ownership loans,
		  $50,680,000, of which
		  $5,700,000 shall be for
		  unsubsidized guaranteed loans, and $44,980,000
		  shall be for direct loans; operating loans,
		  $134,061,000, of which
		  $38,450,000 shall be for
		  unsubsidized guaranteed loans,
		  $23,511,000 shall be for
		  subsidized guaranteed loans, and
		  $72,100,000 shall be for direct
		  loans; conservation loans,
		  $2,528,000, of which
		  $285,000 shall be for
		  guaranteed loans, and
		  $2,243,000 shall be for direct
		  loans; and Indian highly fractionated land loans,
		  $214,000.In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $321,093,000, of which
		  $313,173,000 shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses.
			Funds appropriated by this Act to the
		  Agricultural Credit Insurance Fund Program Account for farm ownership,
		  operating and conservation direct loans and guaranteed loans may be transferred
		  among these programs: 
		  Provided, That the Committees on
		  Appropriations of both Houses of Congress are notified at least 15 days in
		  advance of any transfer.
			Risk management agencyFor necessary expenses of the Risk
		  Management Agency, $83,064,000: 
		  Provided, That the funds made
		  available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C.
		  1522(e)) may be used for the Common Information Management System: Provided further, That not to exceed
		  $1,000 shall be available for official reception
		  and representation expenses, as authorized by 7 U.S.C.
		  1506(i).
			CORPORATIONSThe following corporations and agencies are
		  hereby authorized to make expenditures, within the limits of funds and
		  borrowing authority available to each such corporation or agency and in accord
		  with law, and to make contracts and commitments without regard to fiscal year
		  limitations as provided by section 104 of the Government Corporation Control
		  Act as may be necessary in carrying out the programs set forth in the budget
		  for the current fiscal year for such corporation or agency, except as
		  hereinafter provided.
			Federal crop insurance corporation
		  fundFor payments as
		  authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516),
		  such sums as may be necessary, to remain available until
		  expended.
			Commodity credit corporation fund
		  
			Reimbursement for net realized
		  losses
			(INCLUDING TRANSFERS OF
		  FUNDS)For the current fiscal
		  year, such sums as may be necessary to reimburse the Commodity Credit
		  Corporation for net realized losses sustained, but not previously reimbursed,
		  pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11): 
		  Provided, That of the funds
		  available to the Commodity Credit Corporation under section 11 of the Commodity
		  Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of its business
		  with the Foreign Agricultural Service, up to
		  $5,000,000 may be transferred to and used by the
		  Foreign Agricultural Service for information resource management activities of
		  the Foreign Agricultural Service that are not related to Commodity Credit
		  Corporation business.
			Hazardous waste
		  management
			(LIMITATION ON EXPENSES)For the current fiscal year, the Commodity
		  Credit Corporation shall not expend more than
		  $5,000,000 for site investigation and cleanup
		  expenses, and operations and maintenance expenses to comply with the
		  requirement of section 107(g) of the Comprehensive Environmental Response,
		  Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the
		  Resource Conservation and Recovery Act (42 U.S.C.
		  6961).
			II
			CONSERVATION PROGRAMS
		  
			Office of the under secretary for natural
		  resources and environmentFor
		  necessary expenses of the Office of the Under Secretary for Natural Resources
		  and Environment,
		  $904,000.
			Natural Resources Conservation
		  Service
			Conservation operationsFor necessary expenses for carrying out the
		  provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including
		  preparation of conservation plans and establishment of measures to conserve
		  soil and water (including farm irrigation and land drainage and such special
		  measures for soil and water management as may be necessary to prevent floods
		  and the siltation of reservoirs and to control agricultural related
		  pollutants); operation of conservation plant materials centers; classification
		  and mapping of soil; dissemination of information; acquisition of lands, water,
		  and interests therein for use in the plant materials program by donation,
		  exchange, or purchase at a nominal cost not to exceed
		  $100 pursuant to the Act of August 3, 1956 (7
		  U.S.C. 428a); purchase and erection or alteration or improvement of permanent
		  and temporary buildings; and operation and maintenance of aircraft,
		  $928,979,000, to remain
		  available until September 30, 2012: 
		  Provided, That appropriations
		  hereunder shall be available pursuant to 7 U.S.C. 2250 for construction and
		  improvement of buildings and public improvements at plant materials centers,
		  except that the cost of alterations and improvements to other buildings and
		  other public improvements shall not exceed
		  $250,000: Provided
			 further, That when buildings or other structures are erected
		  on non-Federal land, that the right to use such land is obtained as provided in
		  7 U.S.C. 2250a.
			Watershed and Flood Prevention
		  OperationsFor necessary
		  expenses to carry out preventive measures, including but not limited to
		  research, engineering operations, methods of cultivation, the growing of
		  vegetation, rehabilitation of existing works and changes in use of land, in
		  accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C.
		  1001–1005 and 1007–1009), the provisions of the Act of April 27, 1935 (16
		  U.S.C. 590a–f), and in accordance with the provisions of laws relating to the
		  activities of the Department, $24,394,000, to
		  remain available until expended: 
		  Provided, That not to exceed
		  $12,000,000 of this appropriation shall be
		  available for technical assistance.
			Watershed Rehabilitation
		  ProgramFor necessary expenses
		  to carry out rehabilitation of structural measures, in accordance with section
		  14 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012), and
		  in accordance with the provisions of laws relating to the activities of the
		  Department, $40,497,000, to
		  remain available until expended.
			Resource Conservation and
		  DevelopmentFor necessary
		  expenses in planning and carrying out projects for resource conservation and
		  development and for sound land use pursuant to the provisions of sections 31
		  and 32 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010–1011; 76 Stat.
		  607); the Act of April 27, 1935 (16 U.S.C. 590a–f); and subtitle H of title XV
		  of the Agriculture and Food Act of 1981 (16 U.S.C. 3451–3461),
		  $50,730,000: 
		  Provided, That not to exceed
		  $3,073,000 shall be available for national
		  headquarters activities.
			III
			RURAL DEVELOPMENT
		  PROGRAMS
			Office of the under secretary for rural
		  developmentFor necessary
		  expenses of the Office of the Under Secretary for Rural Development,
		  $904,000.
			Rural Development Salaries and
		  Expenses
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses
		  for carrying out the administration and implementation of programs in the Rural
		  Development mission area, including activities with institutions concerning the
		  development and operation of agricultural cooperatives; and for cooperative
		  agreements; $237,507,000: 
		  Provided, That notwithstanding any
		  other provision of law, funds appropriated under this section may be used for
		  advertising and promotional activities that support the Rural Development
		  mission area: Provided
			 further, That not more than
		  $10,000 may be expended to provide modest
		  nonmonetary awards to non-USDA employees:
			 Provided further, That any balances available from prior
		  years for the Rural Utilities Service, Rural Housing Service, and the Rural
		  Business—Cooperative Service salaries and expenses accounts shall be
		  transferred to and merged with this
		  appropriation.
			Rural housing
		  service
			Rural housing insurance fund program
		  account
			(INCLUDING TRANSFERS OF
		  FUNDS)For gross obligations
		  for the principal amount of direct and guaranteed loans as authorized by title
		  V of the Housing Act of 1949, to be available from funds in the rural housing
		  insurance fund, as follows: $25,200,000,000 for
		  loans to section 502 borrowers, of which
		  $1,200,000,000 shall be for direct loans, and of
		  which $24,000,000,000 shall be for unsubsidized
		  guaranteed loans; $34,004,000 for section 504
		  housing repair loans; $69,512,000 for section
		  515 rental housing; $129,133,000 for section 538
		  guaranteed multi-family housing loans;
		  $5,052,000 for section 524 site loans;
		  $11,449,000 for credit sales of acquired
		  property, of which up to $1,449,000 may be for
		  multi-family credit sales; and $4,966,000 for
		  section 523 self-help housing land development
		  loans.
			For the cost of direct and guaranteed loans,
		  including the cost of modifying loans, as defined in section 502 of the
		  Congressional Budget Act of 1974, as follows: section 502 loans,
		  $75,120,000 shall be for direct
		  loans; section 504 housing repair loans,
		  $6,437,000; repair,
		  rehabilitation, and new construction of section 515 rental housing,
		  $23,446,000; section 538 multi-family housing
		  guaranteed loans, $12,513,000;
		  section 524 site
		  development loans, $294,000;
		  credit sales of acquired property, $556,000;
		  and section 523
		  self-help land development housing loans,
		  $288,000: 
		  Provided, That of the total amount
		  appropriated in this paragraph, the amount equal to the amount of Rural Housing
		  Insurance Fund Program Account funds allocated by the Secretary for Rural
		  Economic Area Partnership Zones for the fiscal year 2010, shall be available
		  through June 30, 2011, for communities designated by the Secretary of
		  Agriculture as Rural Economic Area Partnership Zones: Provided further, That section 538
		  multi-family housing guaranteed loans funded pursuant to this paragraph shall
		  not be subject to a guarantee fee and the interest on such loans may not be
		  subsidized: Provided further,
		  That any balances for a demonstration program for the preservation and
		  revitalization of the section 515 multi-family rental housing properties as
		  authorized by Public Law 109–97, Public Law 110–5,
		  and Public Law
		  111–80 shall be
		  transferred to and merged with the Rural Housing Service, Multi-family
		  Housing Revitalization Program Account.
			In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $454,383,000 shall be transferred to and merged
		  with the appropriation for Rural Development, Salaries and
		  Expenses.
			Rental assistance programFor rental assistance agreements entered
		  into or renewed pursuant to the authority under section 521(a)(2) or agreements
		  entered into in lieu of debt forgiveness or payments for eligible households as
		  authorized by section 502(c)(5)(D) of the Housing Act of 1949,
		  $971,593,000; and, in addition, such sums as may
		  be necessary, as authorized by section 521(c) of the Act, to liquidate debt
		  incurred prior to fiscal year 1992 to carry out the rental assistance program
		  under section 521(a)(2) of the Act: 
		  Provided, That of this amount, up
		  to $5,958,000 shall be available for debt
		  forgiveness or payments for eligible households as authorized by section
		  502(c)(5)(D) of the Act, and not to exceed
		  $50,000 per project for advances to nonprofit
		  organizations or public agencies to cover direct costs (other than purchase
		  price) incurred in purchasing projects pursuant to section 502(c)(5)(C) of the
		  Act: Provided further, That of
		  this amount not less than $3,000,000 is
		  available for newly constructed units financed by section 515 of the Housing
		  Act of 1949, and not less than $3,000,000 is for
		  newly constructed units financed under sections 514 and 516 of the Housing Act
		  of 1949: Provided further,
		  That rental assistance agreements entered into or renewed during the current
		  fiscal year shall be funded for a one-year period: Provided further, That any unexpended
		  balances remaining at the end of such one-year agreements may be transferred
		  and used for the purposes of any debt reduction; maintenance, repair, or
		  rehabilitation of any existing projects; preservation; and rental assistance
		  activities authorized under title V of the Act:
			 Provided further, That rental assistance provided under
		  agreements entered into prior to fiscal year 2011 for a farm labor multi-family
		  housing project financed under section 514 or 516 of the Act may not be
		  recaptured for use in another project until such assistance has remained unused
		  for a period of 12 consecutive months, if such project has a waiting list of
		  tenants seeking such assistance or the project has rental assistance eligible
		  tenants who are not receiving such assistance:
			 Provided further, That such recaptured rental assistance
		  shall, to the extent practicable, be applied to another farm labor multifamily
		  housing project financed under section 514 or 516 of the
		  Act.
			Multi-family housing revitalization program
		  accountFor the rural housing
		  voucher program as authorized under section 542 of the Housing Act of 1949, but
		  notwithstanding subsection (b) of such section, for the cost to conduct a
		  housing demonstration program to provide revolving loans for the preservation
		  of low-income multi-family housing projects, and for additional costs to
		  conduct a demonstration program for the preservation and revitalization of
		  multi-family rental housing properties described in this paragraph,
		  $44,055,000, to remain available until expended:
		  
		  Provided, That of the funds made
		  available under this heading, $16,400,000, shall
		  be available for rural housing vouchers to any low-income household (including
		  those not receiving rental assistance) residing in a property financed with a
		  section 515 loan which has been prepaid after September 30, 2005: Provided further, That the amount of
		  such voucher shall be the difference between comparable market rent for the
		  section 515 unit and the tenant paid rent for such unit: Provided further, That funds made
		  available for such vouchers shall be subject to the availability of annual
		  appropriations: Provided
			 further, That the Secretary shall, to the maximum extent
		  practicable, administer such vouchers with current regulations and
		  administrative guidance applicable to section 8 housing vouchers administered
		  by the Secretary of the Department of Housing and Urban Development: Provided further, That if the
		  Secretary determines that the amount made available for vouchers in this or any
		  other Act is not needed for vouchers, the Secretary may use such funds for the
		  demonstration programs for the preservation and revitalization of multi-family
		  rental housing properties described in this paragraph: Provided further, That of the funds
		  made available under this heading, $2,655,000
		  shall be available for the cost of loans to private nonprofit organizations, or
		  such nonprofit organizations' affiliate loan funds and State and local housing
		  finance agencies, to carry out a housing demonstration program to provide
		  revolving loans for the preservation of low-income multi-family housing
		  projects: Provided further,
		  That loans under such demonstration program shall have an interest rate of not
		  more than 1 percent direct loan to the recipient:
			 Provided further, That the Secretary may defer the interest
		  and principal payment to the Rural Housing Service for up to 3 years and the
		  term of such loans shall not exceed 30 years:
			 Provided further, That of the funds made available under
		  this heading, $25,000,000 shall be available for
		  a demonstration program for the preservation and revitalization of the sections
		  514, 515, and 516 multi-family rental housing properties to restructure
		  existing USDA multi-family housing loans, as the Secretary deems appropriate,
		  expressly for the purposes of ensuring the project has sufficient resources to
		  preserve the project for the purpose of providing safe and affordable housing
		  for low-income residents and farm laborers including reducing or eliminating
		  interest; deferring loan payments, subordinating, reducing or reamortizing loan
		  debt; and other financial assistance including advances, payments and
		  incentives (including the ability of owners to obtain reasonable returns on
		  investment) required by the Secretary: Provided
			 further, That the Secretary shall as part of the
		  preservation and revitalization agreement obtain a restrictive use agreement
		  consistent with the terms of the restructuring:
			 Provided further, That if the Secretary determines that
		  additional funds for vouchers described in this paragraph are needed, funds for
		  the preservation and revitalization demonstration program may be used for such
		  vouchers: Provided further,
		  That if Congress enacts legislation to permanently authorize a multi-family
		  rental housing loan restructuring program similar to the demonstration program
		  described herein, the Secretary may use funds made available for the
		  demonstration program under this heading to carry out such legislation with the
		  prior approval of the Committees on Appropriations of both Houses of
		  Congress: Provided further,
		  That in addition to any other available funds, the Secretary may expend not
		  more than $1,000,000 total, from the program
		  funds made available under this heading, for administrative expenses for
		  activities funded under this heading.
			Mutual and self-help housing
		  grantsFor grants and
		  contracts pursuant to section 523(b)(1)(A) of the Housing Act of 1949 (42
		  U.S.C. 1490c), $41,864,000, to remain available
		  until expended: 
		  Provided, That of the total amount
		  appropriated under this heading, the amount equal to the amount of Mutual and
		  Self- Help Housing Grants allocated by the Secretary for Rural Economic Area
		  Partnership Zones for the fiscal year 2010, shall be available through June 30,
		  2011, for communities designated by the Secretary of Agriculture as Rural
		  Economic Area Partnership Zones.
			Rural housing assistance
		  grants
			(INCLUDING TRANSFER OF FUNDS)For grants and contracts for very low-income
		  housing repair, supervisory and technical assistance, compensation for
		  construction defects, and rural housing preservation made by the Rural Housing
		  Service, as authorized by 42 U.S.C. 1474, 1479(c), 1490e, and 1490m,
		  $41,500,000, to remain available until expended:
		  
		  Provided, That of the total amount
		  appropriated under this heading, the amount equal to the amount of Rural
		  Housing Assistance Grants allocated by the Secretary for Rural Economic Area
		  Partnership Zones for the fiscal year 2010, shall be available through June 30,
		  2011, for communities designated by the Secretary of Agriculture as Rural
		  Economic Area Partnership Zones: Provided
			 further, That any balances to carry out a housing
		  demonstration program to provide revolving loans for the preservation of
		  low-income multi-family housing projects as authorized in Public Law 108–447
		  and Public Law 109–97 shall be transferred to and merged with the Rural
		  Housing Service, Multi-family Housing Revitalization Program
		  Account.
			Farm labor program
		  account
			For the cost of direct loans, grants, and
		  contracts, as authorized by 42 U.S.C. 1484 and 1486,
		  $20,346,000, to remain available until expended,
		  for direct farm labor housing loans and domestic farm labor housing grants and
		  contracts.
			Rural community facilities program
		  account
			(INCLUDING TRANSFERS OF
		  FUNDS)For the cost of direct
		  loans, loan guarantees, and grants for rural community facilities programs as
		  authorized by section 306 and described in section 381E(d)(1) of the
		  Consolidated Farm and Rural Development Act,
		  $56,580,000, to remain available until expended:
		  
		  Provided, That
		  $6,256,000 of the amount appropriated under this
		  heading shall be available for a Rural Community Development
		  Initiative: Provided further,
		  That such funds shall be used solely to develop the capacity and ability of
		  private, nonprofit community-based housing and community development
		  organizations, low-income rural communities, and Federally Recognized Native
		  American Tribes to undertake projects to improve housing, community facilities,
		  community and economic development projects in rural areas: Provided further, That such funds
		  shall be made available to qualified private, nonprofit and public intermediary
		  organizations proposing to carry out a program of financial and technical
		  assistance: Provided further,
		  That such intermediary organizations shall provide matching funds from other
		  sources, including Federal funds for related activities, in an amount not less
		  than funds provided: Provided
			 further, That $13,902,000 of
		  the amount appropriated under this heading shall be to provide grants for
		  facilities in rural communities with extreme unemployment and severe economic
		  depression (Public Law 106–387), with up to 5 percent for administration and
		  capacity building in the State rural development offices: Provided further, That
		  $3,972,000 of the amount appropriated under this
		  heading shall be available for community facilities grants to tribal colleges,
		  as authorized by section 306(a)(19) of such Act:
			 Provided further, That of the amount appropriated under this
		  heading, the amount equal to the amount of Rural Community Facilities Program
		  Account funds allocated by the Secretary for Rural Economic Area Partnership
		  Zones for the fiscal year 2010, shall be available through June 30, 2011, for
		  communities designated by the Secretary of Agriculture as Rural Economic Area
		  Partnership Zones for the rural community programs described in section
		  381E(d)(1) of the Consolidated Farm and Rural Development Act: Provided further, That sections 381E–H
		  and 381N of the Consolidated Farm and Rural Development Act are not applicable
		  to the funds made available under this heading:
			 Provided further, That any prior balances in the Rural
		  Development, Rural Community Advancement Program account for programs
		  authorized by section 306 and described in section 381E(d)(1) of such Act be
		  transferred and merged with this account and any other prior balances from the
		  Rural Development, Rural Community Advancement Program account that the
		  Secretary determines is appropriate to transfer.
			Rural Business—Cooperative
		  Service
			Rural business program
		  account
			(INCLUDING TRANSFERS OF
		  FUNDS)For the cost of loan
		  guarantees and grants, for the rural business development programs authorized
		  by sections 306 and 310B and described in sections 310B(f) and 381E(d)(3) of
		  the Consolidated Farm and Rural Development Act,
		  $86,689,000, to remain available until expended:
		  
		  Provided, That of the amount
		  appropriated under this heading, not to exceed
		  $500,000 shall be made available for a grant to
		  a qualified national organization to provide technical assistance for rural
		  transportation in order to promote economic development and
		  $2,979,000 shall be for grants to the Delta
		  Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community
		  Advancement Program purpose as described in section 381E(d) of the Consolidated
		  Farm and Rural Development Act, of which not more than 5 percent may be used
		  for administrative expenses: Provided
			 further, That $4,000,000 of
		  the amount appropriated under this heading shall be for business grants to
		  benefit Federally Recognized Native American Tribes, including
		  $250,000 for a grant to a qualified national
		  organization to provide technical assistance for rural transportation in order
		  to promote economic development: Provided
			 further, That of the amount appropriated under this heading,
		  the amount equal to the amount of Rural Business Program Account funds
		  allocated by the Secretary for Rural Economic Area Partnership Zones for the
		  fiscal year 2010, shall be available through June 30, 2011, for communities
		  designated by the Secretary of Agriculture as Rural Economic Area Partnership
		  Zones for the rural business and cooperative development programs described in
		  section 381E(d)(3) of the Consolidated Farm and Rural Development Act: Provided further, That sections 381E–H
		  and 381N of the Consolidated Farm and Rural Development Act are not applicable
		  to funds made available under this heading:
			 Provided further, That any prior balances in the Rural
		  Development, Rural Community Advancement Program account for programs
		  authorized by sections 306 and 310B and described in sections 310B(f) and
		  381E(d)(3) of such Act be transferred and merged with this account and any
		  other prior balances from the Rural Development, Rural Community Advancement
		  Program account that the Secretary determines is appropriate to
		  transfer.
			Rural development loan fund program
		  account
			(INCLUDING TRANSFER OF FUNDS)For the principal amount of direct loans, as
		  authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)),
		  $33,533,000. For the cost of direct loans,
		  $12,937,000, as authorized by the Rural
		  Development Loan Fund (42 U.S.C. 9812(a)), of which
		  $1,582,000 shall be available through June 30,
		  2011, for Federally Recognized Native American Tribes and of which
		  $3,164,000 shall be available through June 30,
		  2011, for Mississippi Delta Region counties (as determined in accordance with
		  Public Law 100–460): 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: Provided
			 further, That of the total amount appropriated under this
		  heading, the amount equal to the amount of Rural Development Loan Fund Program
		  Account funds allocated by the Secretary for Rural Economic Area Partnership
		  Zones for the fiscal year 2010, shall be available through June 30, 2011, for
		  communities designated by the Secretary of Agriculture as Rural Economic Area
		  Partnership Zones.
			In addition, for administrative expenses to
		  carry out the direct loan programs, $5,046,000
		  shall be transferred to and merged with the appropriation for Rural
		  Development, Salaries and Expenses.
			Rural economic development loans program
		  account
			(INCLUDING RESCISSION OF
		  FUNDS)For the principal
		  amount of direct loans, as authorized under section 313 of the Rural
		  Electrification Act, for the purpose of promoting rural economic development
		  and job creation projects,
		  $33,077,000.
			Of the funds derived from interest on the
		  cushion of credit payments, as authorized by section 313 of the Rural
		  Electrification Act of 1936, $103,000,000 shall
		  not be obligated and $103,000,000 are
		  rescinded.
			Rural cooperative development
		  grantsFor rural cooperative
		  development grants authorized under section 310B(e) of the Consolidated Farm
		  and Rural Development Act (7 U.S.C. 1932),
		  $35,560,000, of which
		  $2,800,000 shall be for cooperative agreements
		  for the appropriate technology transfer for rural areas program: 
		  Provided, That not to exceed
		  $3,463,000 shall be for grants for cooperative
		  development centers, individual cooperatives, or groups of cooperatives that
		  serve socially disadvantaged groups and a majority of the boards of directors
		  or governing boards of which are comprised of individuals who are members of
		  socially disadvantaged groups; and of which
		  $20,373,000, to remain available until expended,
		  shall be for value-added agricultural product market development grants, as
		  authorized by section 231 of the Agricultural Risk Protection Act of 2000 (7
		  U.S.C. 1621 note).
			Rural Microenterprise Investment Program
		  AccountFor the cost of loans
		  and grants, $4,350,000 as authorized by section
		  379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et
		  seq.): 
		  Provided, That such costs of loans,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.
			Rural energy for america
		  programFor the cost of a
		  program of loan guarantees and grants, under the same terms and conditions as
		  authorized by section 9007 of the Farm Security and Rural Investment Act of
		  2002 (7 U.S.C. 8107), $39,340,000: 
		  Provided, That the cost of loan
		  guarantees, including the cost of modifying such loans, shall be as defined in
		  section 502 of the Congressional Budget Act of
		  1974.
			Rural Utilities
		  Service
			Rural water and waste disposal program
		  account
			(INCLUDING TRANSFERS OF
		  FUNDS)For the cost of direct
		  loans, loan guarantees, and grants for the rural water, waste water, waste
		  disposal, and solid waste management programs authorized by sections 306, 306A,
		  306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E,
		  and 381E(d)(2) of the Consolidated Farm and Rural Development Act,
		  $582,851,000, to remain available until
		  expended, of which not to exceed $497,000 shall
		  be available for the rural utilities program described in section 306(a)(2)(B)
		  of such Act, and of which not to exceed $993,000
		  shall be available for the rural utilities program described in section 306E of
		  such Act: 
		  Provided, That
		  $3,432,000 of the amounts appropriated under
		  this heading shall be for loans authorized under 16 U.S.C. 1006a, for projects
		  whose features include agricultural water supply benefits, groundwater
		  protection, environmental enhancement and flood control, except for the
		  limitations contained in the last sentence of such authority and such loans
		  shall be made by the Rural Utilities Service: 
		   Provided further,
		  That $70,000,000 of the amount appropriated
		  under this heading shall be for loans and grants including water and waste
		  disposal systems grants authorized by 306C(a)(2)(B) and 306D of the
		  Consolidated Farm and Rural Development Act, Federally recognized Native
		  American Tribes authorized by 306C(a)(1), and the Department of Hawaiian Home
		  Lands (of the State of Hawaii): 
		   Provided further,
		  That funding provided for section 306D of the Consolidated Farm and Rural
		  Development Act may be provided to a consortium formed pursuant to section 325
		  of Public Law 105–83: 
		   Provided further,
		  That not more than 2 percent of the funding provided for section 306D of the
		  Consolidated Farm and Rural Development Act may be used by the State of Alaska
		  for training and technical assistance programs and not more than 2 percent of
		  the funding provided for section 306D of the Consolidated Farm and Rural
		  Development Act may be used by a consortium formed pursuant to section 325 of
		  Public Law 105–83 for training and technical assistance programs: 
		   Provided further,
		  That not to exceed $19,500,000 of the amount
		  appropriated under this heading shall be for technical assistance grants for
		  rural water and waste systems pursuant to section 306(a)(14) of such Act,
		  unless the Secretary makes a determination of extreme need, of which
		  $6,000,000 shall be made available for a grant
		  to a qualified non-profit multi-state regional technical assistance
		  organization, with experience in working with small communities on water and
		  waste water problems, the principal purpose of such grant shall be to assist
		  rural communities with populations of 3,300 or less, in improving the planning,
		  financing, development, operation, and management of water and waste water
		  systems, and of which not less than $800,000
		  shall be for a qualified national Native American organization to provide
		  technical assistance for rural water systems for tribal communities: Provided further, That not to exceed
		  $15,000,000 of the amount appropriated under
		  this heading shall be for contracting with qualified national organizations for
		  a circuit rider program to provide technical assistance for rural water
		  systems: Provided further,
		  That of the amount appropriated under this heading, the amount equal to the
		  amount of Rural Water and Waste Disposal Program Account funds allocated by the
		  Secretary for Rural Economic Area Partnership Zones for the fiscal year 2010,
		  shall be available through June 30, 2011, for communities designated by the
		  Secretary of Agriculture as Rural Economic Area Partnership Zones for the rural
		  utilities programs described in section 381E(d)(2) of the Consolidated Farm and
		  Rural Development Act: Provided
			 further, That $17,500,000 of
		  the amount appropriated under this heading shall be transferred to, and merged
		  with, the Rural Utilities Service, High Energy Cost Grants Account to provide
		  grants authorized under section 19 of the Rural Electrification Act of 1936 (7
		  U.S.C. 918a): Provided
			 further, That any prior year balances for high cost energy
		  grants authorized by section 19 of the Rural Electrification Act of 1936 (7
		  U.S.C. 918a) shall be transferred to and merged with the Rural Utilities
		  Service, High Energy Costs Grants Account:
			 Provided further, That sections 381E–H and 381N of the
		  Consolidated Farm and Rural Development Act are not applicable to the funds
		  made available under this heading: Provided
			 further, That any prior balances in the Rural Development,
		  Rural Community Advancement Program account programs authorized by sections
		  306, 306A, 306C, 306D, 306E, and 310B and described in sections 306C(a)(2),
		  306D, 306E, and 381E(d)(2) of such Act be transferred to and merged with this
		  account and any other prior balances from the Rural Development, Rural
		  Community Advancement Program account that the Secretary determines is
		  appropriate to transfer.
			Rural electrification and
		  telecommunications loans program account
			(INCLUDING TRANSFER OF FUNDS)The principal amount of direct and
		  guaranteed loans as authorized by sections 305 and 306 of the Rural
		  Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: 5
		  percent rural electrification loans,
		  $100,000,000; loans made pursuant to section 306
		  of that Act, rural electric, $6,500,000,000;
		  guaranteed underwriting loans pursuant to section 313A,
		  $500,000,000; 5 percent rural telecommunications
		  loans, $145,000,000; cost of money rural
		  telecommunications loans, $250,000,000; and for
		  loans made pursuant to section 306 of that Act, rural telecommunications loans,
		  $295,000,000.
			In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $38,374,000, which shall be transferred to and
		  merged with the appropriation for Rural Development, Salaries and
		  Expenses.
			Distance learning, telemedicine, and
		  broadband program
			For the principal amount of broadband
		  telecommunication loans,
		  $400,000,000.
			For grants for telemedicine and distance
		  learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq.,
		  $37,755,000, to remain available until expended:
		  
		  Provided, That
		  $3,000,000 shall be made available for grants
		  authorized by 379G of the Consolidated Farm and Rural Development Act: Provided further, That
		  $4,500,000 shall be made available to those
		  noncommercial educational television broadcast stations that serve rural areas
		  and are qualified for Community Service Grants by the Corporation for Public
		  Broadcasting under section 396(k) of the Communications Act of 1934, including
		  associated translators and repeaters, regardless of the location of their main
		  transmitter, studio-to-transmitter links, and equipment to allow local control
		  over digital content and programming through the use of high definition
		  broadcast, multi-casting and datacasting
		  technologies.
			For the cost of broadband loans, as
		  authorized by section 601 of the Rural Electrification Act,
		  $22,320,000, to remain available until expended:
		  
		  Provided, That the cost of direct
		  loans shall be as defined in section 502 of the Congressional Budget Act of
		  1974.
			In addition,
		  $17,976,000, to remain available until expended,
		  for a grant program to finance broadband transmission in rural areas eligible
		  for Distance Learning and Telemedicine Program benefits authorized by 7 U.S.C.
		  950aaa.
			IV
			DOMESTIC FOOD
		  PROGRAMS
			Office of the under secretary for food,
		  nutrition and consumer servicesFor necessary expenses of the Office of the
		  Under Secretary for Food, Nutrition and Consumer Services,
		  $821,000.
			Food and nutrition
		  service
			Child nutrition
		  programs
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses to carry out
		  the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.),
		  except section 21, and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
		  seq.), except sections 17 and 21;
		  $18,161,143,000, to remain available through
		  September 30, 2012, of which such sums as are made
		  available under section 14222(b)(1) of the Food, Conservation, and Energy Act
		  of 2008 (Public Law 110–246), as amended by this Act, shall be merged with and
		  available for the same time period and purposes as provided
		  herein:
			 Provided, That of the total amount available,
		  $5,000,000 shall be available to be awarded as
		  competitive grants to implement section 4405 of the Food, Conservation, and
		  Energy Act of 2008 (Public Law 110–246), and may be awarded notwithstanding the
		  limitations imposed by sections 4405(b)(1)(A) and 4405(c)(1)(A):
			 Provided further, That section 14222(b)(1) of the Food,
		  Conservation, and Energy Act of 2008 is amended by adding at the end before the
		  period, except section 21, and the Child Nutrition Act of 1966 (42
		  U.S.C. 1771 et seq.), except sections 17 and
		  21.
			Special supplemental nutrition program for
		  women, infants, and children (WIC)For necessary expenses to carry out the
		  special supplemental nutrition program as authorized by section 17 of the Child
		  Nutrition Act of 1966 (42 U.S.C. 1786),
		  $7,252,000,000, to remain available through
		  September 30, 2012: 
		  Provided, That notwithstanding
		  section 17(g)(5) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(g)(5)), not
		  more than $15,000,000 of funds provided in this
		  Act may be used for the purpose of evaluating program performance in the
		  Special Supplemental Nutrition Program for Women, Infants and Children: Provided further, That of the amounts
		  made available under this heading, not less than
		  $14,000,000 shall be used for infrastructure,
		  not less than $60,000,000 shall be used for
		  management information systems, and not less than
		  $80,000,000 shall be used for breast-feeding
		  peer counselors and other related activities:
			 Provided further, That none of the funds provided in this
		  account shall be available for the purchase of infant formula except in
		  accordance with the cost containment and competitive bidding requirements
		  specified in section 17 of such Act: Provided
			 further, That none of the funds provided shall be available
		  for activities that are not fully reimbursed by other Federal Government
		  departments or agencies unless authorized by section 17 of such
		  Act.
			SUPPLEMENTAL NUTRITION ASSISTANCE
		  PROGRAMFor necessary expenses
		  to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.),
		  $68,209,540,000, of which
		  $5,000,000,000, to remain available through
		  September 30, 2012, shall be placed in reserve for use only in such amounts and
		  at such times as may become necessary to carry out program operations: 
		  Provided, That funds provided
		  herein shall be expended in accordance with section 16 of the Food and
		  Nutrition Act of 2008: Provided
			 further, That this appropriation shall be subject to any
		  work registration or workfare requirements as may be required by law: Provided further, That funds made
		  available for Employment and Training under this heading shall remain available
		  until expended, notwithstanding section 16(h)(1) of the Food and Nutrition Act
		  of 2008: Provided further,
		  That funds made available under this heading may be used to enter into
		  contracts and employ staff to conduct studies, evaluations, or to conduct
		  activities related to program integrity provided that such activities are
		  authorized by the Food and Nutrition Act of 2008.
			Commodity assistance programFor necessary expenses to carry out disaster
		  assistance and the Commodity Supplemental Food Program as authorized by section
		  4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
		  note); the Emergency Food Assistance Act of 1983; special assistance for the
		  nuclear affected islands, as authorized by section 103(f)(2) of the Compact of
		  Free Association Amendments Act of 2003 (Public Law 108–188); and the Farmers'
		  Market Nutrition Program, as authorized by section 17(m) of the Child Nutrition
		  Act of 1966, $261,619,000, to remain available
		  through September 30, 2012, of which $6,000,000
		  shall be for emergency food program infrastructure grants authorized by section
		  209 of the Emergency Food Assistance Act of 1983: 
		  Provided, That none of these funds
		  shall be available to reimburse the Commodity Credit Corporation for
		  commodities donated to the program: Provided
			 further, That notwithstanding any other provision of law,
		  effective with funds made available in fiscal year 2011 to support the Seniors
		  Farmers' Market Nutrition Program, as authorized by section 4402 of the Farm
		  Security and Rural Investment Act of 2002, such funds shall remain available
		  through September 30, 2012: Provided
			 further, That of the funds made available under section
		  27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)), the Secretary
		  may use up to 10 percent for costs associated with the distribution of
		  commodities.
			Nutrition programs
		  administrationFor necessary
		  administrative expenses of the Food and Nutrition Service for carrying out any
		  domestic nutrition assistance program,
		  $166,587,000: 
		  Provided,
		  That$3,000,000 shall be used
		  for the purposes of section 4404 of Public Law 107–171, as amended by section
		  4401 of Public Law 110–246.
			V
			FOREIGN ASSISTANCE AND RELATED
		  PROGRAMS
			Foreign agricultural
		  service
			Salaries and
		  expenses
			(INCLUDING TRANSFERS OF
		  FUNDS)For necessary expenses
		  of the Foreign Agricultural Service, including not to exceed
		  $158,000 for representation allowances and for
		  expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C.
		  1766), $219,780,000: 
		  Provided, That the Service may
		  utilize advances of funds, or reimburse this appropriation for expenditures
		  made on behalf of Federal agencies, public and private organizations and
		  institutions under agreements executed pursuant to the agricultural food
		  production assistance programs (7 U.S.C. 1737) and the foreign assistance
		  programs of the United States Agency for International Development: Provided further, That of the amount
		  appropriated under this heading $14,600,000 is
		  for stabilization and reconstruction activities to be carried out under the
		  authority provided by title XIV of the Food and Agriculture Act of 1977 (7
		  U.S.C. 3101 et seq.) and other applicable laws:
			 Provided further, That of the amount appropriated under this
		  heading, $10,000,000 is for the Secretary to
		  provide technical assistance under available authorities for the establishment
		  and growth of sustainable food production and marketing systems in developing
		  countries: Provided further,
		  That funds made available for middle-income country training programs and up to
		  $2,000,000 of the Foreign Agricultural Service
		  appropriation solely for the purpose of offsetting fluctuations in
		  international currency exchange rates, subject to documentation by the Foreign
		  Agricultural Service, shall remain available until
		  expended.
			Food for peace title I direct credit and
		  food for progress program account
			(INCLUDING TRANSFERS OF
		  FUNDS)For administrative
		  expenses to carry out the credit program of title I, Food for Peace Act (Public
		  Law 83–480) and the Food for Progress Act of 1985,
		  $2,846,000, shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses: 
		  Provided, That funds made available
		  for the cost of agreements under title I of the Agricultural Trade Development
		  and Assistance Act of 1954 and for title I ocean freight differential may be
		  used interchangeably between the two accounts with prior notice to the
		  Committees on Appropriations of both Houses of
		  Congress.
			Food for peace title II
		  grantsFor expenses during the
		  current fiscal year, not otherwise recoverable, and unrecovered prior years'
		  costs, including interest thereon, under the Food for Peace Act (Public Law
		  83–480, as amended), for commodities supplied in connection with dispositions
		  abroad under title II of said Act,
		  $1,690,000,000, to remain available until
		  expended.
			Mc Govern-Dole international food for
		  education and child nutrition program grantsFor necessary expenses to carry out the
		  provisions of section 3107 of the Farm Security and Rural Investment Act of
		  2002 (7 U.S.C. 1736o–1), $209,500,000, to remain
		  available until expended: 
		  Provided, That the Commodity Credit
		  Corporation is authorized to provide the services, facilities, and authorities
		  for the purpose of implementing such section, subject to reimbursement from
		  amounts provided herein.
			Commodity credit corporation export (Loans)
		  credit guarantee program account
			(INCLUDING TRANSFERS OF
		  FUNDS)For administrative
		  expenses to carry out the Commodity Credit Corporation's export guarantee
		  program, GSM 102 and GSM 103, $6,884,000; to
		  cover common overhead expenses as permitted by section 11 of the Commodity
		  Credit Corporation Charter Act and in conformity with the Federal Credit Reform
		  Act of 1990, of which $6,525,000 shall be
		  transferred to and merged with the appropriation for Foreign
		  Agricultural Service, Salaries and Expenses, and of which
		  $359,000 shall be transferred to and merged
		  with the
		  appropriation for Farm Service Agency, Salaries and
		  Expenses.
			VI
			RELATED AGENCIES AND FOOD AND DRUG
		  ADMINISTRATION
			DEPARTMENT OF HEALTH AND HUMAN
		  SERVICES
			Food and Drug
		  Administration
			Salaries and ExpensesFor necessary expenses of the Food and Drug
		  Administration, including hire and purchase of passenger motor vehicles; for
		  payment of space rental and related costs pursuant to Public Law 92–313 for
		  programs and activities of the Food and Drug Administration which are included
		  in this Act; for rental of special purpose space in the District of Columbia or
		  elsewhere; for miscellaneous and emergency expenses of enforcement activities,
		  authorized and approved by the Secretary and to be accounted for solely on the
		  Secretary's certificate, not to exceed $25,000;
		  and notwithstanding section 521 of Public Law 107–188;
		  $3,707,611,000: 
		  Provided, That of the amount
		  provided under this heading, $667,057,000 shall
		  be derived from prescription drug user fees authorized by 21 U.S.C. 379h shall
		  be credited to this account and remain available until expended, and shall not
		  include any fees pursuant to 21 U.S.C. 379h(a)(2) and (a)(3) assessed for
		  fiscal year 2012 but collected in fiscal year 2011;
		  $61,860,000 shall be derived from medical device
		  user fees authorized by 21 U.S.C. 379j, and shall be credited to this account
		  and remain available until expended; $19,448,000
		  shall be derived from animal drug user fees authorized by 21 U.S.C. 379j, and
		  shall be credited to this account and remain available until expended;
		  $5,397,000 shall be derived from animal generic
		  drug user fees authorized by 21 U.S.C. 379f, and shall be credited to this
		  account and shall remain available until expended; and
		  $450,000,000 shall be derived from tobacco
		  product user fees authorized by 21 U.S.C. 387s and shall be credited to this
		  account and remain available until expended:
			 Provided further,That in addition and
		  notwithstanding any other provision under this heading, amounts collected for
		  prescription drug user fees that exceed the fiscal year 2011 limitation are
		  appropriated and shall be credited to this account and remain available until
		  expended: Provided further, That fees derived
		  from prescription drug, medical device, animal drug, animal generic drug, and
		  tobacco product assessments for fiscal year 2011 received during fiscal year
		  2011, including any such fees assessed prior to fiscal year 2011 but credited
		  for fiscal year 2011, shall be subject to the fiscal year 2011
		  limitations: Provided further,
		  That none of these funds shall be used to develop, establish, or operate any
		  program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total
		  amount appropriated: (1) $856,383,000 shall be
		  for the Center for Food Safety and Applied Nutrition and related field
		  activities in the Office of Regulatory Affairs; (2)
		  $968,311,000 shall be for the Center for Drug
		  Evaluation and Research and related field activities in the Office of
		  Regulatory Affairs, of which no less than
		  $55,545,000 shall be available for the Office of
		  Generic Drugs; (3) $328,234,000 shall be for the
		  Center for Biologics Evaluation and Research and for related field activities
		  in the Office of Regulatory Affairs; (4)
		  $162,946,000 shall be for the Center for
		  Veterinary Medicine and for related field activities in the Office of
		  Regulatory Affairs; (5) $362,491,000 shall be
		  for the Center for Devices and Radiological Health and for related field
		  activities in the Office of Regulatory Affairs; (6)
		  $60,975,000 shall be for the National Center for
		  Toxicological Research; (7) $421,463,000 shall
		  be for the Center for Tobacco Products and for related field activities in the
		  Office of Regulatory Affairs; (8) not to exceed
		  $141,724,000 shall be for Rent and Related
		  activities, of which $41,951,000 is for White
		  Oak Consolidation, other than the amounts paid to the General Services
		  Administration for rent; (9) not to exceed
		  $185,983,000 shall be for payments to the
		  General Services Administration for rent; and (10)
		  $219,101,000 shall be for other activities,
		  including the Office of the Commissioner; the Office of Foods; the Office of
		  the Chief Scientist; the Office of Policy, Planning and Budget; the Office of
		  International Programs; the Office of Administration; and central services for
		  these offices: Provided
			 further, That not to exceed
		  $25,000 of this amount shall be for official
		  reception and representation expenses, not otherwise provided for, as
		  determined by the Commissioner: Provided
			 further, That funds may be transferred from one specified
		  activity to another with the prior approval of the Committees on Appropriations
		  of both Houses of Congress.
			In addition, mammography user fees
		  authorized by 42 U.S.C. 263b, export certification user fees authorized by 21
		  U.S.C. 381, and priority review user fees authorized by 21 U.S.C. 360n may be
		  credited to this account, to remain available until
		  expended.
			Buildings and FacilitiesFor plans, construction, repair,
		  improvement, extension, alteration, and purchase of fixed equipment or
		  facilities of or used by the Food and Drug Administration, where not otherwise
		  provided, $12,433,000, to remain available until
		  expended.
			INDEPENDENT
		  AGENCY
			Farm Credit
		  Administration
			Limitation on Administrative
		  ExpensesNot to exceed
		  $59,400,000 (from assessments collected from
		  farm credit institutions, including the Federal Agricultural Mortgage
		  Corporation) shall be obligated during the current fiscal year for
		  administrative expenses as authorized under 12 U.S.C. 2249: 
		  Provided, That this limitation
		  shall not apply to expenses associated with
		  receiverships.
			VII
			GENERAL
		  PROVISIONS
			(INCLUDING RESCISSIONS AND TRANSFERS OF
		  FUNDS) 
			701.Within the unit limit of cost fixed by law,
			 appropriations and authorizations made for the Department of Agriculture for
			 the current fiscal year under this Act shall be available for the purchase, in
			 addition to those specifically provided for, of not to exceed 204 passenger
			 motor vehicles, of which 170 shall be for replacement only, and for the hire of
			 such vehicles.
			702.The Secretary of Agriculture may transfer
			 unobligated balances of discretionary funds appropriated by this Act or other
			 available unobligated discretionary balances of the Department of Agriculture
			 to the Working Capital Fund for the acquisition of plant and capital equipment
			 necessary for the delivery of financial, administrative, and information
			 technology services of primary benefit to the agencies of the Department of
			 Agriculture: 
			 Provided, That none of the funds
			 made available by this Act or any other Act shall be transferred to the Working
			 Capital Fund without the prior approval of the agency administrator: Provided further, That none of the
			 funds transferred to the Working Capital Fund pursuant to this section shall be
			 available for obligation without written notification to and the prior approval
			 of the Committees on Appropriations of both Houses of Congress: Provided further, That none of the
			 funds appropriated by this Act or made available to the Department's Working
			 Capital Fund shall be available for obligation or expenditure to make any
			 changes to the Department's National Finance Center without written
			 notification to and prior approval of the Committees on Appropriations of both
			 Houses of Congress as required by section 711 of this Act: Provided further, That of annual
			 income amounts in the Working Capital Fund of the Department of Agriculture
			 allocated for the National Finance Center, the Secretary may reserve not more
			 than 4 percent for the replacement or acquisition of capital equipment,
			 including equipment for the improvement and implementation of a financial
			 management plan, information technology, and other systems of the National
			 Finance Center or to pay any unforeseen, extraordinary cost of the National
			 Finance Center: Provided
				further, That none of the amounts reserved shall be
			 available for obligation unless the Secretary submits written notification of
			 the obligation to the Committees on Appropriations of the House of
			 Representatives and the Senate: Provided
				further, That the limitation on the obligation of funds
			 pending notification to Congressional Committees shall not apply to any
			 obligation that, as determined by the Secretary, is necessary to respond to a
			 declared state of emergency that significantly impacts the operations of the
			 National Finance Center; or to evacuate employees of the National Finance
			 Center to a safe haven to continue operations of the National Finance
			 Center.
			703.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			704.No funds appropriated by this Act may be
			 used to pay negotiated indirect cost rates on cooperative agreements or similar
			 arrangements between the United States Department of Agriculture and nonprofit
			 institutions in excess of 10 percent of the total direct cost of the agreement
			 when the purpose of such cooperative arrangements is to carry out programs of
			 mutual interest between the two parties. This does not preclude appropriate
			 payment of indirect costs on grants and contracts with such institutions when
			 such indirect costs are computed on a similar basis for all agencies for which
			 appropriations are provided in this Act.
			705.Appropriations to the Department of
			 Agriculture for the cost of direct and guaranteed loans made available in the
			 current fiscal year shall remain available until expended to disburse
			 obligations made in the current fiscal year for the following accounts: the
			 Rural Development Loan Fund program account, the Rural Electrification and
			 Telecommunication Loans program account, and the Rural Housing Insurance Fund
			 program account.
			706.Of the funds made available by this Act,
			 not more than $1,800,000 shall be used to cover
			 necessary expenses of activities related to all advisory committees, panels,
			 commissions, and task forces of the Department of Agriculture, except for
			 panels used to comply with negotiated rule makings and panels used to evaluate
			 competitively awarded grants.
			707.Hereafter, none of the funds appropriated
			 by this Act may be used to carry out section 410 of the Federal Meat Inspection
			 Act (21 U.S.C. 679a) or section 30 of the Poultry Products Inspection Act (21
			 U.S.C. 471).
			708.No employee of the Department of
			 Agriculture may be detailed or assigned from an agency or office funded by this
			 Act or any other Act to any other agency or office of the Department for more
			 than 30 days unless the individual's employing agency or office is fully
			 reimbursed by the receiving agency or office for the salary and expenses of the
			 employee for the period of assignment.
			709.None of the funds appropriated or otherwise
			 made available to the Department of Agriculture or the Food and Drug
			 Administration shall be used to transmit or otherwise make available to any
			 non-Department of Agriculture or non-Department of Health and Human Services
			 employee questions or responses to questions that are a result of information
			 requested for the appropriations hearing process.
			710.None of the funds made available to the
			 Department of Agriculture by this Act may be used to acquire new information
			 technology systems or significant upgrades, as determined by the Office of the
			 Chief Information Officer, without the approval of the Chief Information
			 Officer and the concurrence of the Executive Information Technology Investment
			 Review Board: 
			 Provided, That notwithstanding
			 any other provision of law, none of the funds appropriated or otherwise made
			 available by this Act may be transferred to the Office of the Chief Information
			 Officer without written notification to and the prior approval of the
			 Committees on Appropriations of both Houses of Congress: Provided further, That none of the
			 funds available to the Department of Agriculture for information technology
			 shall be obligated for projects over $25,000
			 prior to receipt of written approval by the Chief Information Officer.
			711.(a)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this Act
			 that remain available for obligation or expenditure in the current fiscal year,
			 or provided from any accounts in the Treasury of the United States derived by
			 the collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming or transfer of
			 funds which—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)reorganizes offices, programs, or
			 activities; or
					(6)contracts out or privatizes any functions
			 or activities presently performed by Federal employees; unless the Committees
			 on Appropriations of both Houses of Congress are notified in writing 30 days in
			 advance of such reprogramming or transfer of funds.
					(b)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this Act
			 that remain available for obligation or expenditure in the current fiscal year,
			 or provided from any accounts in the Treasury of the United States derived by
			 the collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure for activities, programs, or projects
			 through a reprogramming of funds in excess of
			 $500,000 or 10 percent, whichever is less, that:
			 (1) augments existing programs, projects, or activities; (2) reduces by 10
			 percent funding for any existing program, project, or activity, or numbers of
			 personnel by 10 percent as approved by Congress; or (3) results from any
			 general savings from a reduction in personnel which would result in a change in
			 existing programs, activities, or projects as approved by Congress; unless the
			 Committees on Appropriations of both Houses of Congress are notified in writing
			 30 days in advance of such reprogramming of funds.
				(c)The Secretary of Agriculture or the
			 Secretary of Health and Human Services shall notify in writing the Committees
			 on Appropriations of both Houses of Congress before implementing a program or
			 activity not carried out during the previous fiscal year unless the program or
			 activity is funded by this Act or specifically funded by any other Act.
				712.None of the funds appropriated by this or
			 any other Act shall be used to pay the salaries and expenses of personnel who
			 prepare or submit appropriations language as part of the President's Budget
			 submission to the Congress of the United States for programs under the
			 jurisdiction of the Appropriations Subcommittees on Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies that assumes
			 revenues or reflects a reduction from the previous year due to user fees
			 proposals that have not been enacted into law prior to the submission of the
			 Budget unless such Budget submission identifies which additional spending
			 reductions should occur in the event the user fees proposals are not enacted
			 prior to the date of the convening of a committee of conference for the fiscal
			 year 2012 appropriations Act.
			713.None of the funds made available by this or
			 any other Act may be used to close or relocate a Rural Development office
			 unless or until the Secretary of Agriculture determines the cost effectiveness
			 and/or enhancement of program delivery: 
			 Provided, That not later than 120
			 days before the date of the proposed closure or relocation, the Secretary
			 notifies in writing the Committees on Appropriation of the House and Senate,
			 and the members of Congress from the State in which the office is located of
			 the proposed closure or relocation and provides a report that describes the
			 justifications for such closures and relocations.
			714.None of the funds made available to the
			 Food and Drug Administration by this Act shall be used to close or relocate, or
			 to plan to close or relocate, the Food and Drug Administration Division of
			 Pharmaceutical Analysis in St. Louis, Missouri, outside the city or county
			 limits of St. Louis, Missouri.
			715.None of the funds made available in fiscal
			 year 2010 or preceding fiscal years for programs authorized under the Food for
			 Peace Act (7 U.S.C. 1691 et seq.) in excess of
			 $20,000,000 shall be used to reimburse the
			 Commodity Credit Corporation for the release of eligible commodities under
			 section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C.
			 1736f–1): 
			 Provided, That any such funds
			 made available to reimburse the Commodity Credit Corporation shall only be used
			 pursuant to section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust
			 Act.
			716.There is hereby appropriated
			 $8,000,000, to remain available until expended,
			 for a grant to the National Center for Natural Products Research for
			 construction or renovation to carry out the research objectives of the natural
			 products research grant issued by the Food and Drug Administration.
			717.Funds made available under section 1240I
			 and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the
			 Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall
			 remain available until expended to disburse obligations made in the current
			 fiscal year.
			718.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be used to pay the salaries and
			 expenses of personnel to carry out in fiscal year 2011 the following:
				(1)A Wetlands Reserve Program as authorized by
			 sections 1237–1237F of the Food Security Act of 1985, as amended (16 U.S.C.
			 3837), to enroll in excess of 220,000 acres.
				(2)A Grasslands Reserve Program as authorized
			 by subchapter D of chapter 2 of subtitle D of title XII of the Food Security
			 Act of 1985, as amended (16 U.S.C. 3838n–3838q), to enroll in excess of 245,830
			 acres.
				(3)A Farmland Protection Program as authorized
			 by subchapter B of chapter 2 of subtitle D of title XII of the Food Security
			 Act of 1985, as amended (16 U.S.C. 3838h–3838i), in excess of
			 $160,000,000.
				(4)An Agricultural Management Assistance
			 Program as authorized by section 524 of the Federal Crop Insurance Act, as
			 amended (7 U.S.C. 1524), in excess of $2,500,000
			 for the Natural Resources Conservation Service.
				(5)An Environmental Quality Incentives Program
			 as authorized by sections 1240–1240 H of the Food Security of 1985, as amended
			 (16 U.S.C. 3839aa–3839aa(8), in excess of
			 $1,318,000,000.
				(6)A program authorized by section 14(h)(1 of
			 the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1).
				(7)A program under subsection (b)(2)(A)(iii)
			 of section 14222 of Public Law 110–246 in excess of
			 $1,052,000,000: 
			 Provided, That none of the funds
			 made available in this Act or any other Act shall be used for salaries and
			 expenses to carry out section 19(i)(1)(D) of the Richard B. Russell National
			 School Lunch Act as amended by section 4304 of Public Law 110–246 in excess of
			 $37,000,000, including the transfer of funds
			 under subsection (c) of section 14222 of Public Law 110–246, until October 1,
			 2011: Provided further, That
			 $113,000,000 made available on October 1, 2011,
			 to carry out section 19(i)(1)(D) of the Richard B. Russell National School
			 Lunch Act as amended by section 4304 of Public Law 110–246 shall be excluded
			 from the limitation described in subsection (b)(2)(A)(iv) of section 14222 of
			 Public Law 110–246: Provided
				further, That of the amounts made available under subsection
			 (b)(2)(A)(iii) of section 14222 of Public Law 110–246 to carry out section 32
			 activities in fiscal year 2011, $50,000,000 are
			 hereby rescinded.
				719.Notwithstanding any other provision of law,
			 any former RUS borrower that has repaid or prepaid an insured, direct or
			 guaranteed loan under the Rural Electrification Act, or any not-for-profit
			 utility that is eligible to receive an insured or direct loan under such Act,
			 shall be eligible for assistance under section 313(b)(2)(B) of such Act in the
			 same manner as a borrower under such Act.
			720.There is hereby appropriated
			 $2,600,000, to remain available until expended,
			 for the construction and interim operations for establishment of an
			 agricultural pest facility in the State of Hawaii.
			721.Notwithstanding any other provision of law,
			 the Secretary of Agriculture shall consider—
				(1)the town of Brattleboro, Vermont,
			 (including individuals and entities with projects within the town) eligible for
			 loans and grants funded through the Rural Utilities Service water and waste
			 disposal program; and
				(2)the cities of Greenwood, South Carolina,
			 and Paragould, Arkansas, (including individuals and entities with projects
			 within the cities) eligible for loans and grants funded through the Rural
			 Community Facilities Program Account.
				722.Notwithstanding any other provision of law,
			 there is hereby appropriated:
				(1)$3,000,000
			 of which $2,000,000 shall be for a grant to the
			 Wisconsin Department of Agriculture, Trade, and Consumer Protection, and
			 $1,000,000 shall be for a grant to the Vermont
			 Agency of Agriculture, Foods, and Markets, as authorized by section 6402 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1621 note); and
				(2)$350,000 for
			 a grant to the Wisconsin Department of Agriculture, Trade and Consumer
			 Protection.
				723.Notwithstanding any other provision of law,
			 the Natural Resources Conservation Service shall provide financial and
			 technical assistance—
				(1)through the Watershed and Flood Prevention
			 Operations program to carry out the Cooper Mine Brooke Watershed project in the
			 State of Connecticut;
				(2)through the Watershed and Flood Prevention
			 Operations program to carry out the East Locust Creek Watershed Plan Revision
			 in Missouri, including up to 100 percent of the engineering assistance and 75
			 percent cost share for construction cost of site RW1;
				(3)through the Watershed and Flood Prevention
			 Operations program to carry out the Little Otter Creek Watershed project in
			 Missouri. The sponsoring local organization may obtain land rights by perpetual
			 easements;
				(4)through the Watershed and Flood Prevention
			 Operations program to carry out the Lake County Watershed in the State of
			 Illinois;
				(5)through the Watershed and Flood Prevention
			 Operations program to carry out the Dunloup Creek Watershed project in Fayette
			 and Raleigh Counties, West Virginia;
				(6)through the Watershed and Flood Prevention
			 Operations program to carry out the North Fork of Elkhorn Creek Watershed
			 project in the State of West Virginia;
				(7)through the Watershed and Flood Prevention
			 Operations program to carry out the Pocasset River Floodplain Management
			 project in the State of Rhode Island; and
				(8)through the Watershed and Flood Prevention
			 Operations program to carry out the Southeast Quadrant Drainage and Flood
			 Prevention project in the State of Alabama.
				724.Notwithstanding any other provision of law,
			 for the purposes of a grant under section 412 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998, none of the funds in this or any
			 other Act may be used to prohibit the provision of in-kind support from
			 non-Federal sources under section 412(e)(3) in the form of unrecovered indirect
			 costs not otherwise charged against the grant, consistent with the indirect
			 rate of cost approved for a recipient.
			725.Except as otherwise specifically provided
			 by law, unobligated balances remaining available at the end of the fiscal year
			 from appropriations made available for salaries and expenses in this Act for
			 the Farm Service Agency and the Rural Development mission area, shall remain
			 available through September 30, 2012, for information technology
			 expenses.
			726.There is hereby appropriated
			 $2,600,000 to carry out section 1621 of Public
			 Law 110–246 and $3,000,000, to remain available
			 until expended, to carry out section 1613 of Public Law 110–246.
			727.There is hereby appropriated
			 $800,000 to the Farm Service Agency to carry out
			 a pilot program to demonstrate the use of new technologies that increase the
			 rate of growth of re-forested hardwood trees on private non-industrial forests
			 lands, enrolling lands on the coast of the Gulf of Mexico that were damaged by
			 Hurricane Katrina in 2005.
			728.The Secretary of Agriculture may authorize
			 a State agency to use funds provided in this Act to exceed the maximum amount
			 of liquid infant formula specified in 7 C.F.R. 246.10 when issuing liquid
			 infant formula to participants.
			729.(a)Department of Agriculture Assistance During
			 Pandemic EmergencyDuring
			 fiscal year 2011, in any case in which a school is closed for at least 5
			 consecutive days during a pandemic emergency designation, each household
			 containing at least 1 member who is an eligible child attending the school
			 shall be eligible to receive assistance pursuant to a State agency plan
			 approved under subsection (b).
				(b)AssistanceTo carry out this section, the Secretary of
			 Agriculture may approve State agency plans for temporary emergency standards of
			 eligibility and levels of benefits under the Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.) for households with eligible children. Plans approved by
			 the Secretary may provide for supplemental allotments to households receiving
			 benefits under such Act, and issuances to households not already receiving
			 benefits. Such level of benefits shall be determined by the Secretary in an
			 amount not less than the value of meals at the free rate over the course of 5
			 school days for each eligible child in the household.
				(c)Minimum Closure RequirementThe Secretary of Agriculture shall not
			 provide assistance under this section in the case of a school that is closed
			 for less than 5 consecutive days.
				(d)Use of EBT SystemA State agency may provide assistance under
			 this section through the EBT card system established under section 7 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2016).
				(e)Release of InformationNotwithstanding any other provision of law,
			 the Secretary of Agriculture may authorize State educational agencies and
			 school food authorities administering a school lunch program under the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) to release to
			 appropriate officials administering the supplemental nutrition assistance
			 program such information as may be necessary to carry out this section.
				(f)WaiversTo facilitate implementation of this
			 section, the Secretary of Agriculture may approve waivers of the limits on
			 certification periods otherwise applicable under section 3(f) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2012(f)), reporting requirements otherwise
			 applicable under section 5(f) of such Act (7 U.S.C. 2014(f)), and other
			 administrative requirements otherwise applicable to State agencies under such
			 Act.
				(g)FundingThe Secretary of Agriculture shall use
			 funds made available under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
			 seq.) to fund, with the exception of the commodities described in subsection
			 (h), benefits provided under this section.
				(h)Availability of CommoditiesDuring fiscal year 2011, the Secretary of
			 Agriculture may utilize funds appropriated under section 32 of the Act of
			 August 24, 1935 (7 U.S.C. 612c) to purchase commodities for emergency
			 distribution in any area of the United States during a pandemic emergency
			 designation.
				(i)DefinitionsIn this section:
					(1)The term eligible child
			 means a child (as defined in section 12(d) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1760(d)) who, if not for the closure of the school
			 attended by the child during a pandemic emergency designation and due to
			 concerns about an influenza pandemic, would receive free or reduced price
			 school meals under the Richard B. Russell National School Lunch Act (42 U.S.C.
			 175l et seq.) at the school.
					(2)The term pandemic emergency
			 designation means the declaration—
						(A)of a public health emergency, based on
			 pandemic influenza, by the Secretary of Health and Human Services under section
			 319 of the Public Health Service Act (42 U.S.C. 247d); or
						(B)of a domestic emergency, based on pandemic
			 influenza, by the Secretary of Homeland Security.
						(3)The term school has the
			 meaning given the term in section 12(d) of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1760(d)).
					730.Notwithstanding any other provision of law,
			 school food authorities which received a grant for equipment assistance under
			 the grant program carried out pursuant to the heading Food and Nutrition
			 Service Child Nutrition Programs in title I of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) shall be
			 eligible to receive a grant under section 749 (j) of the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriations
			 Act, 2010 (Public Law 111–80).
			731.In the case of each program established or
			 amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246),
			 other than by title I or subtitle A of title III of such Act, or programs for
			 which indefinite amounts were provided in that Act that is authorized or
			 required to be carried out using funds of the Commodity Credit
			 Corporation—
				(1)such funds shall be available for salaries
			 and related administrative expenses, including technical assistance, associated
			 with the implementation of the program, without regard to the limitation on the
			 total amount of allotments and fund transfers contained in section 11 of the
			 Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and
				(2)the use of such funds for such purpose
			 shall not be considered to be a fund transfer or allotment for purposes of
			 applying the limitation on the total amount of allotments and fund transfers
			 contained in such section.
				732.(a)Section 502(h)(8) of the Housing Act of
			 1949 (42 U.S.C. 1472(h)(8)) is amended by striking 1 and
			 inserting in lieu thereof 3.5 and inserting at the end thereof
			 the following new sentence: In addition, the Secretary may collect from
			 the lender an annual fee not to exceed 0.5 percent of the outstanding principal
			 balance of the loan for the life of the loan..
				(b)Section 739 of the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriation
			 Act, 2001 (H.R. 5426 as enacted by Public Law 106–387, 115 Stat. 1549A–34) is
			 repealed.
				733.Hereafter, notwithstanding section
			 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1932(g)(5)), the Secretary may assess a one-time fee for any guaranteed
			 business and industry loan in an amount that does not exceed 3 percent of the
			 guaranteed principal portion of the loan.
			734.Appropriations to the Department of
			 Agriculture made available in fiscal years 2005, 2006, and 2007 to carry out
			 section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) for the
			 cost of direct loans shall remain available until expended to disburse valid
			 obligations made in fiscal years 2005, 2006, 2007, and 2008.
			735.Of the unobligated balances in the
			 Agricultural Research Service, Buildings and Facilities account,
			 $10,066,000 are hereby rescinded: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985, as amended: 
			 Provided further,
			 That no amounts may be rescinded from amounts that have received an
			 appropriation since 2007 unless construction of those facilities has been
			 completed.
			736.Of the unobligated balances in the Rural
			 Business Program account for the Business and Industry Loan Guarantee Program,
			 $20,070,000, and of the unobligated balances
			 available for the cost of broadband loans,
			 $15,000,000 are hereby
			 rescinded: Provided, That no amounts may be
			 cancelled from amounts that were designated by the Congress as an emergency
			 requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985, as amended.
			737.For an additional amount for the
			 Departmental Administration account,
			 $1,000,000, to increase the Department's
			 acquisition workforce capacity and capabilities:
				Provided, That such funds may be transferred by the
			 Secretary to any other account in the Department to carry out the purposes
			 provided herein: Provided
				further, That such transfer authority is in addition to any
			 other transfer authority provided in this Act:
				Provided further, That such funds shall be available only to
			 supplement and not to supplant existing acquisition workforce
			 activities: Provided further,
			 That such funds shall be available for training, recruitment, and retention of
			 additional members of the acquisition workforce as defined by the Office of
			 Federal Procurement Policy Act, as amended (41 U.S.C. 401 et seq.): Provided further, That such funds
			 shall be available for information technology in support of acquisition
			 workforce effectiveness or for management solutions to improve acquisition
			 management.
			738.The Secretary may reserve, through April 1,
			 2011, up to 5 percent of the funding available for the following items for
			 projects in areas that are engaged in strategic regional development planning
			 as defined by the Secretary: business and industry guaranteed loans; rural
			 development loan fund; rural business enterprise grants; rural business
			 opportunity grants; rural economic development program; rural microenterprise
			 program; biorefinery assistance program; rural energy for America program;
			 value-added producer grants; broadband program; water and waste program; and
			 rural community facilities program.
			739.The Agricultural Research Service may
			 convey all rights and title of the United States, to a parcel of land
			 comprising .93 acres, more or less, located in SW1/4 Section 26 and NW1/4
			 Section 35, Township 12 North, Range 1 East, Salt Lake Meridian in Cache
			 County, Utah, originally conveyed by the Board of Trustees of the Utah State
			 University of Agriculture and Applied Science, and described in instruments
			 recorded in Book 45, pages 493–495, of the public land records of Cache County,
			 Utah, including facilities, and fixed equipment, to the Utah State University,
			 Logan, Utah, in their as is condition, once suitable headhouse
			 and greenhouse facilities have been provided and when the facilities are
			 vacated by the Agricultural Research Service.
			740.Under the Rural Electrification Act of 1936
			 the Secretary of Agriculture shall conduct a pilot program that provides loans
			 or loan guarantees for the construction of not more than three baseload
			 electric generation plants: 
			 Provided, That in issuing loans
			 and loan guarantees the Secretary shall not discriminate based on the fuel
			 input of such plants as long as the generation facility emits into the ambient
			 air CO2 at a rate, in lbs
			 CO2/MWh, not greater than the CO2
			 emitted from natural gas fired generation of a similar size, as determined by
			 the Secretary: 
			 Provided further,
			 That the Secretary shall charge an upfront fee equal to the subsidy cost of
			 such loans as calculated in accordance with section 502 of the Federal Credit
			 Reform Act of 1990: 
			 Provided further,
			 That the fee shall be paid from non-Federal sources: 
			 Provided further,
			 That the source of such payment received from borrowers is not a loan or other
			 debt obligation that is guaranteed by the Federal Government: 
			 Provided further,
			 That gross obligations for the principal amount of loans authorized by this
			 section shall not exceed $1,500,000,000.
			741.(a)When implementing the authority provided in
			 paragraphs (2) and (3) of section 740(c) of the Agriculture, Rural Development,
			 Food and Drug Administration, and Related Agencies Appropriations Act, 2010
			 (Public Law 111–80) that requires the Commissioner of Food and Drugs to develop
			 updated guidance documents and review standards for the development of safe and
			 effective products to treat rare diseases and neglected tropical diseases, the
			 Commissioner shall—
					(1)maximize the use of accelerated approval
			 where feasible and appropriate;
					(2)work with sponsors to facilitate expanded
			 access to investigational therapies;
					(3)increase coordination and interaction with
			 the World Health Organization, European Medicines Agency, and other
			 international regulatory agencies;
					(4)implement mechanisms for enhanced
			 collaboration between the Food and Drug Administration and National Regulatory
			 Authorities in developing countries;
					(5)develop guidance on clinical development
			 programs for rare diseases;
					(6)develop guidance on the use of surrogate
			 endpoints that are reasonably likely to predict clinical benefit of drugs and
			 biological products under the regulations under subpart H of part 314 of title
			 21, Code of Federal Regulations and subpart E of part 601 of title 21, Code of
			 Federal Regulations; and
					(7)increase coordination among individual
			 drug, biological product, and device review divisions across Food and Drug
			 Administration centers to support the development of safe and effective medical
			 products for rare and neglected diseases.
					(b)The Commissioner of Food and Drugs shall
			 submit a report to the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives not later than 180
			 days after the report required in section 740(c)(1) of the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriations
			 Act, 2010 (Public Law 111–80) is submitted: 
			 Provided, That the report
			 submitted in response to this section shall describe in detail how the Food and
			 Drug Administration is implementing subsection (a).
				This Act may be cited as the
		  Agriculture, Rural Development, Food
		  and Drug Administration, and Related Agencies Appropriations Act,
		  2011.
			
	
		July 15, 2010
		Read twice and placed on
		  the calendar
	
